DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 6 is objected to because of the following informalities:  
 	In claim 6, line 3, each term of “RSRP”, “RSRQ” and “CBR” should be defined as to what it stands for.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	In claim 1, line 5, it is unclear as to under what condition that the retransmission occurs.  To be more specific, the claim only recites “perform first sidelink transmission”.  However, it is unclear as to what kind of data is transmitted or retransmitted from the wireless device to the target wireless device via sidelink transmission.  Lines 6-7, it is confusing and ambiguous for 
	In each of claims 6, 9, 13 and 14, each term of “and/or” is ambiguous since it is unclear as to whether “and” or “or” is intended to be the claim limitation.  For examination purpose, the term “and/or” will be treated as “or” only.
 	Claims 2-5, 7, 8, 10-12 are rejected for depending on claim 1.
 	Claim 15 is rejected for substantially same reason as claim 1, except claim 15 is in apparatus claim format.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. in Pub. No. US 2018/0048433 A1, hereinafter referred to as Martin, in view of Lee et al. in Pub. No. US 2017/0332434 A1, hereinafter referred to as Lee.
 	Referring to claim 1, Martin discloses a method performed by a wireless device in a wireless communication system, the method comprising: selecting a first carrier upon which the wireless device performs first data communication based on the first carrier to a target wireless device; detecting a number of retransmissions unacknowledged on the first carrier; and performing second data communication to the target wireless device based on a second carrier different from the first carrier (paragraph [0067]).
 	Martin differs from the claim, it fails to disclose that the data communication is a sidelink transmission.  However, Martin dose disclose the features of PDU transmission on the sidelink (paragraph [0079]) and selection/reselection of carrier(s) (paragraphs [0081] and [0088]).  The 
 	Lee, for example, from the similar field of endeavor, teaches such conventional feature (paragraph [0049]), which can be easily adopted by one of ordinary skill in the art to implement in the method of Martin, to provide conventional device-to-device (D2D) communication, to further enhance the system capability and performance. 	
 	Referring to claim 13, Martin in view of Lee disclose that the first sidelink transmission and the second sidelink transmission use at least one of unicast, groupcast, or broadcast manner (paragraphs [0051] and [0055] in Lee).
 	Referring to claim 14, Martin in view of Lee disclose that the wireless device is an autonomous driving apparatus in communication with at least one of a mobile terminal, a network, or autonomous vehicles other than the wireless device (paragraphs [0022] and [0057] in Martin, paragraphs [0052]-[0053] in Lee).
 	Referring to claim 15, claim 15 is rejected for substantially identical reason as claim 1, except claim 15 is in an apparatus claim format (i.e. a wireless device), that comprises a memory; a transceiver; and a processor, which is also taught by Lee (Fig. 12).
Claims 2-5, 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Lee as applied to claim 1 above, and further in view of Wang et al. in Pub. No. US 2020/0068609 A1, hereinafter referred to as Wang.
 	Referring to claim 2, Martin in view of Lee disclose the detection of a number of retransmissions unacknowledged has been reached to a maximum number of retransmissions (paragraph [0067] in Martin), but fail to disclose a further step of: transmitting a feedback 
 	Wang, for example, also from the similar field of endeavor, teaches such conventional technical feature (paragraphs [0056]-[0058]), which can be easily adopted by one of ordinary skill in the art to implement in the method of Martin and Lee, to provide conventional fault detection and recovery, to further enhance the system reliability.
 	Referring to claim 3, Martin in view of Lee and Wang disclose a further step of:  selecting the second carrier, wherein the feedback message includes an information of the second carrier (paragraphs [0059]-[0060] in Wang).
 	Referring to claim 4, Martin in view of Lee and Wang disclose a further step of: selecting candidate carriers with the first carrier, wherein the second carrier is selected from the candidate carriers (paragraphs [0059]-[0060] in Wang).
 	Referring to claim 5, Martin in view of Lee and Wang disclose a further step of: transmitting an information of the candidate carriers to the target wireless device (paragraphs [0059]-[0060] in Wang).
 	Referring to claim 7, Martin in view of Lee and Wang disclose a further step of: receiving an authority to determine the second carrier from a network or the target wireless device (paragraphs [0067] and [0081] in Martin).
 	Referring to claim 8, Martin in view of Lee and Wang disclose that

 	Referring to claim 9, Martin in view of Lee and Wang disclose that the feedback message includes an information of the first carrier and/or a logical channel identities (IDs) where the detected number of retransmissions unacknowledged has been reached to the maximum number of retransmissions (paragraph [0072] in Lee, paragraphs [0056]-[0058] in Wang).
 	Referring to claim 10, Martin in view of Lee and Wang disclose a further step of: receiving the second carrier from the target wireless device, wherein the second carrier is selected, by the target wireless device, based on the feedback massage (paragraph [0067] in Martin, paragraphs [0056]-[0058] in Wang).
 	Referring to claim 11, Martin in view of Lee and Wang disclose a further step of:
receiving a candidate carrier from the target wireless device; and selecting the second carrier based on the candidate carrier (paragraph [0067] in Martin, paragraphs [0056]-[0058] in Wang).
 	Referring to claim 12, Martin in view of Lee and Wang disclose further steps of: selecting a candidate carrier, wherein the feedback message includes an information of the candidate carrier; receiving the second carrier from the target wireless device, wherein the second carrier is selected, by the target wireless device, based on the candidate carrier (paragraph [0067] in Martin, paragraphs [0056]-[0058] in Wang).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Lee and Wang as applied to claims 1 and 2 above, and further in view of Belleschi et al. in Pub. No. US 2020/0229194 A1, hereinafter referred to as Belleschi.
Referring to claim 6, Martin in view of Lee and Wang disclose the feature of storing the candidate carriers (paragraphs [0056]-[0058] in Wang), but fail to disclose further step of: monitoring RSRP or RSRQ or CBR of the candidate carriers, which is also considered conventional for communication parameters monitoring purposes. Belleschi, for example, also from the similar field of endeavor, teaches such conventional feature (paragraph [0074]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Fong et al., Belleschi et al. ‘581 & ‘059, Lee et al. ‘922, ‘206, ‘084, ‘442, ‘475, ‘674 & ‘431, Loehr et al., , Seo, Wang et al. ‘685, Shilov et al., Chae et al., Li et al., Baghel et al., Huang et al. ‘165 & ‘166, Xing et al. and Yu et al. are all cited to show the common feature of carrier aggregation utilizing carrier selection/reselection and/or sidelink communication similar to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPUS H HSU whose telephone number is (571)272-3146.  The examiner can normally be reached on Mon-Thur 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARSHA D BANKS-HAROLD can be reached on (571)272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






AH 								/ALPUS HSU/                                                                                                Primary Examiner, Art Unit 2465